Citation Nr: 0942105	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO. 06-05 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

A. Willett, Counsel


INTRODUCTION

The Veteran served on active duty from November 1952 to 
November 1955.

The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2005 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The Board again notes that in an October 2007 letter the 
Veteran indicated a desire to withdraw the representation of 
Disabled American Veterans for his appeal. To date, there has 
been no appointment of a new representative.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

The Veteran is seeking service connection for PTSD. 
Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor. 38 C.F.R. 
§ 3.304(f). See also Cohen v. Brown, 10 Vet. App. 128 (1997).

A "clear" diagnosis of PTSD is no longer required. Rather, a 
diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which mandates that, for VA purposes, all 
mental disorder diagnoses must conform to the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV). See 38 
C.F.R. § 3.304(f). The United States Court of Appeals for 
Veterans Claims (Court) has taken judicial notice of the 
mental health profession's adoption of the DSM-IV as well as 
its more liberalizing standards to establish a diagnosis of 
PTSD. The Court acknowledged the change from an objective 
"would evoke . . . in almost anyone" standard in assessing 
whether a stressor is sufficient to trigger PTSD to a 
subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involved intense fear, 


helplessness, or horror). Thus, as noted by the Court, a more 
susceptible person could have PTSD under the DSM-IV criteria 
given his or her exposure to a traumatic event that would not 
necessarily have the same effect on "almost everyone." Cohen, 
10 Vet. App. 128, 140-141 (1997).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 
38 C.F.R. § 3.304(f)(1). See also 38 U.S.C.A. § 1154(b). The 
ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C. § 1154(b), requires that a 
Veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality. The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis. See VAOPGCPREC 12-99 (October 18, 1999).

Here, a verified stressor has been conceded by the RO. The 
Veteran's DD214 Form indicates he holds the Combat 
Infantryman Badge (CIB). This is prima fascia evidence the 
Veteran engaged in combat against enemy forces while in the 
military. See VAOPGCPREC 12-99 (October 18, 1999). In several 
September 2006 statements the Veteran alleges he was exposed 
to traumatic experiences in combat, including living through 
mortar attacks, witnessing mutilated bodies in the aftermath, 
and accidentally causing the death of an officer in charge by 
friendly fire. As these experiences are consistent with the 
facts and circumstances of the Veteran's service, the 
stressor is deemed verified.

In May 2008, the Board remanded this matter in order to 
afford the Veteran a VA examination to determine the nature 
and etiology of his PTSD. The Board pointed out in the remand 
that the Veteran was diagnosed with PTSD in a June 2006 
treatment record from the State of Florida Department of 
Corrections. In the case of 


a disability compensation claim, VA's duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009). Such an examination or opinion is necessary to make a 
decision on a claim if all of the lay and medical evidence of 
record (1) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim. Id. Because 
the Veteran's stressors are conceded and because clinical 
evidence suggests that he is treated for PTSD, the Board 
deemed an examination necessary to decide the claim.

The Board clarified that it is cognizant that the Veteran is 
incarcerated and serving two life sentences. The Board notes 
that it appears the Veteran has been scheduled for VA 
examinations in the past but was reported as having failed to 
appear due to a lack of transportation to the VA facility. 
The Board points out that the United States Court of Appeals 
for Veterans Claims (Court) has long held that incarcerated 
Veterans "are entitled to the same care and consideration 
given to their fellow Veterans." See Bolton v. Brown, 8 Vet. 
App. 185, 191 (quoting Wood v. Derwinski, 1 Vet. App. 190 
(1991)). Further, the Court has cautioned "those who 
adjudicate claims of incarcerated Veterans to be certain that 
they tailor their assistance to the peculiar circumstances of 
confinement." Id. In Bolton, the Court held that a remand was 
necessary for VA to make further efforts to conduct a medical 
examination at the site of a correctional facility. Id. at 
191.

On remand, the RO should take reasonable steps to attempt to 
schedule the Veteran for the examination in connection with 
the claim for service connection for PTSD.  The VA 
Adjudication Procedure Manual may be helpful in this 
instance. It contains a provision for scheduling examinations 
of incarcerated Veterans. The manual calls for the AOJ or the 
local Veterans Health Administration (VHA) Medical 
Examination Coordinator to confer with prison authorities to 
determine whether the Veteran should be escorted to a VA 
medical facility for examination by VHA personnel. If that is 
not possible, the Veteran may be examined at the prison by: 
(1) VHA personnel; (2) prison medical providers at VA 
expense; or (3) fee-basis providers contracted by VHA. See 
M21-1MR, Part III.iv.3.A.11.d (2009).  If this is not 
possible, the record must contain evidence of substantial 
efforts to conduct such examination, including identifying 
and requesting the assistance of the appropriate state or 
prison official.  

On remand, the Board ordered that the RO must either afford 
the Veteran a formal VA psychiatric examination at a VA 
facility, or if that is not possible, coordinate efforts with 
the correctional facility to accommodate the Veteran by 
arranging for an examination to be conducted at the 
correctional facility at which he is incarcerated to 
determine whether it is at least as likely as not that his 
PTSD is related to service. If it is not possible to have him 
examined at the prison facility, in light of Bolton and Wood, 
the Board concluded that a VA examiner should review the 
Veteran's medical records and opine as to whether it is at 
least as likely as not that his PTSD developed as a result of 
his in-service stressors.

A review of the claims folder since the remand reveals that a 
VA examination was deemed impossible due to the rules and 
regulations of the correctional facility being incompatible 
with VA policy. See November 2008 notation in the claims 
folder. In April 2009, the claims folder was reviewed by a VA 
examiner without the benefit of examination of the Veteran 
and an opinion rendered. The examiner reported that he 
reviewed the claims folder, but that he "was unable to find 
any record that the Veteran has been diagnosed with PTSD," 
noting only his other diagnoses, including sexual disorders, 
sociopathy and passive-aggressive personality disorder, none 
of which were deemed secondary to his traumatic experiences 
in combat. The Board does not find this examiner's opinion 
adequate for rating purposes. While the examiner clearly 
stated that he had reviewed the claims folder, it does not 
appear that such a review actually took place. The examiner's 
inability to find any record that the Veteran has been 
diagnosed with PTSD is inconsistent with a review of the 
claims folder. As was noted in the Board's previous remand, 
the Veteran began treatment for symptoms related to PTSD in 
June 2006. See State of Florida Department of Corrections 
records. Additional records have been added to the claims 
folder since the remand, and the PTSD diagnosis was again 
reported in September 2006 and May 2008, with reports of 
flashbacks and nightmares in February 2008. It is entirely 
unclear how an examiner that reviewed the claims folder could 
have been "unable to find any record that the Veteran has 
been diagnosed with PTSD."

Because the Board ordered a VA opinion as to the nature and 
etiology of the Veteran's claimed PTSD, and no adequate 
opinion was obtained, the Board finds that the directives of 
the May 2008 Remand were not complied with. If any action 
required by a remand is not undertaken, or is taken in a 
deficient manner, appropriate corrective action should be 
undertaken. While the Board regrets the delay, another remand 
is required. See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). Expedited 
handling is requested.)

1.  Take appropriate steps to obtain 
updated medical records pertaining to 
psychiatric treatment for the Veteran from 
the correctional institution where he is 
incarcerated.  Associate updated medical 
records with the claims folder.  

2. Thereafter, take all reasonable 
measures to schedule the Veteran for VA 
PTSD examination.  Confer with prison 
authorities to determine whether the 
Veteran may be escorted to a VA medical 
facility for the examination or if an 
examination at the prison is feasible. See 
M21-1MR, Part III.iv.3.A.11.d.

The entire claims file, to include a 
complete copy of this REMAND, must be 
provided to the physician designated to 
examine the Veteran, and the examination 
report should reflect consideration of the 
Veteran's documented medical history and 
assertions. All indicated tests and 
studies, to include psychological testing, 
if deemed warranted, should be 
accomplished (with all findings made 
available to the physician prior to the 
completion of his or her report) and all 
clinical findings should be reported in 
detail.

The examiner should confirm or rule out 
the diagnosis of PTSD, and, if the 
diagnosis is confirmed, determine the 
etiology of the Veteran's PTSD. In 
particular, the examiner should indicate 
the stressor(s) underlying that diagnosis, 
and comment as to whether it is at least 
as likely as not that any PTSD is related 
to those stressors, or otherwise had its 
onset during service.  ).  If this is not 
possible, the record must contain evidence 
of substantial efforts to conduct such 
examination, including identifying and 
requesting the assistance of the 
appropriate state or prison official.  

If the examination could not be 
accomplished because such arrangements 
could not be made with the State 
institution where the Veteran resides, the 
RO should forward the claims file to a VA 
psychiatrist (M.D.), obtain a medical 
opinion that addresses all of the 
questions posed above.

The psychiatrist should set forth all 
examination findings (if any), along with 
the complete rationale for the conclusions 
reached, in a typewritten report.

3. Readjudicate the Veteran's claim. If 
the benefits sought on appeal remain 
denied, the Veteran should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).

